                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


     UNITED STATES OF AMERICA                      )
                                                   )
     v.                                            )      No. 3:02-cr-00110-1
                                                   )      Judge Aleta A. Trauger
     ANTONIO D. JONES                              )


                                  MEMORANDUM AND ORDER

          Before the court is defendant Antonio D. Jones’s untitled pro se motion seeking relief under

the First Step Act (Doc. No. 160), supplemented, following the appointment of counsel, by a

Motion for Imposition of a Reduced Sentence Pursuant to Section 404 of the First Step Act (Doc.

No. 162). The government has filed a Response. (Doc. No. 165.) For the reasons set forth herein,

the motion will be denied.

I.        BACKGROUND

          In 2002, Jones was charged in a three-count Indictment with (1) possession with intent to

distribute more than 50 grams of crack cocaine, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C.

§ 2; (2) possession of a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c); and (3) being a previously convicted felon in possession of multiple firearms, in violation

of 18 U.S.C. § 922(g)(1) and 924. (See Presentence Report (“PSR”), Doc. No. 147, at 1.) The

government filed a 21 U.S.C. § 851 Notice of two prior drug convictions (Doc. No. 26), which

meant that, if Jones was convicted on the crack offense, he would be subject to a statutory

mandatory sentence of life imprisonment on Count 1, under 21 U.S.C. § 841(b)(1)(A)(iii) (2003).

The government also filed a notice that he was subject to the enhanced penalty under the Armed

Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), for purposes of sentencing on Count 3. (See

Doc. No. 75; see also PSR, Doc. No. 147, at 1, 4, 16 (referencing the government’s notice of



      Case 3:02-cr-00110 Document 168 Filed 07/02/20 Page 1 of 7 PageID #: 501
                                                                                                    2


applicability of enhancement and indicating an applicable statutory sentencing range of “15 years

to Life” under § 924(e)).) 1

       Jones went to trial in January 2003 and was convicted on all counts. On October 7, 2004,

Senior Judge John T. Nixon sentenced Jones to the mandatory life sentence on Count 1, a

concurrent life sentence on Count 3, the mandatory consecutive 60-month sentence on Count 2,

and, in the event he ever became eligible for such, a ten-year term of supervised release. 2

(Judgment, Doc. No. 81; see Sentencing Tr., Doc. No. 94.) The conviction and sentence were

affirmed on direct appeal, and the Supreme Court denied the defendant’s petition for a writ of

certiorari. (Doc. Nos. 101, 104.) Judge Nixon denied the defendant’s subsequent motion for relief

under 28 U.S.C. § 2255. Jones v. United States, No. 3:08-0567, 2009 WL 5170191 (M.D. Tenn.

Dec. 18, 2009).

       In January 2017, President Obama commuted Jones’s life sentence on Count 1 to 240

months, leaving intact the term of supervised release. (Doc. No. 148, at 6.)

       On January 15, 2019, the defendant filed his pro se motion for a sentence reduction based

on the First Step Act. (Doc. No. 160.) The court appointed counsel, who filed the Motion for

Imposition of a Reduced Sentence Pursuant to Section 404 of the First Step Act, which the court

construes as superseding the pro se motion. In this Motion, counsel represents that, pursuant to the

grant of executive clemency, Jones became eligible for release on November 22, 2019 and was


       1
         The defendant notes in his motion that the PSR’s designation of him as an armed career
criminal under 18 U.S.C. § 924(e) was an error, “albeit an immaterial error,” because he had only
two prior qualifying offenses rather than the three required by the statute. (Doc. No. 162, at 2 n.1.)
       2
          As the defendant also notes, the sentencing court apparently found the § 924(e)
enhancement applied, as it imposed a concurrent life sentence on Count 3, the felon-in-possession
charge. In any event, Jones’ sentence on Count 3 was reduced to 120 months in 2016, in accordance
with Johnson v. United States, 135 S. Ct. 2551 (2015), pursuant to which Jones no longer
qualified—if he ever had—for a sentencing enhancement under the ACCA. The sentences on
Counts 1 and 2 remained unchanged. (Doc. No. 145.)



    Case 3:02-cr-00110 Document 168 Filed 07/02/20 Page 2 of 7 PageID #: 502
                                                                                                 3


scheduled to go to a halfway house in March 2019. Because his custodial sentence was, even then,

almost completely served, the defendant focused on seeking a reduction of the term of supervised

release from ten to eight years.

        The government’s Response indicates that Jones was actually released from custody on

July 19, 2019, rendering any request for a further reduction in his custodial sentence moot. 3 The

government concedes that Jones would have been eligible for a reduction of his custodial sentence

term, based on his original sentence, but it also argues that “President Obama’s grant of executive

clemency appropriately addressed the objectives of the First Step Act and the Court should

exercise its discretion not to reduce the sentence further.” (Doc. No. 165, at 3.) Specifically

regarding supervised release, the government asserts that “[t]he First Step Act does not authorize

a reduction of the period of supervised release imposed by Judge Nixon.” (Id.) The government’s

position is predicated upon 18 U.S.C. § 3582(c)(1)(B), which, the government contends, “plainly

and unambiguously applies only to terms of imprisonment, not to terms of supervised release.”

(Id. (quoting United States v. Razz, 387 F. Supp. 3d 1397, 1406 (S.D. Fla. 2019)).)

II.     THE FIRST STEP ACT

        Section 2 of the Fair Sentencing Act of 2010 (“FSA”), enacted on August 3, 2010, amended

21 U.S.C. § 841 by increasing the amount of cocaine base (crack) required to trigger mandatory

minimum sentences. Pub. L. 111-220 (Aug. 3, 2010). Following the enactment of the FSA, it takes


        3
          If it had been any longer, Jones’s sentence would also have been affected by another
provision of the First Step Act—Section 102(b)(1), which amended 18 U.S.C. § 3624(b)(1) to
change the method by which the Bureau of Prisons calculates good time credits (“the good-time-
fix amendment”). According to the defendant, the good-time-fix amendment would have entailed
for him a sentence reduction of approximately 16 weeks. The 2018 Act, however, specifically
delayed implementation of § 102(b)(1) until the Attorney General released a risk and needs
assessment system, First Step Act § 102(b)(2), which was due within 210 days of the Act’s
passage—or July 19, 2019. See id. § 101(a). July 19, 2019 was the date the defendant was released
from all custody. He did not, therefore, enjoy any benefit from this amendment.



      Case 3:02-cr-00110 Document 168 Filed 07/02/20 Page 3 of 7 PageID #: 503
                                                                                                   4


280 grams of cocaine base (rather than 50 grams) to trigger the mandatory minimum penalties

described in § 841(b)(1)(A). The FSA, however, did not apply retroactively to defendants who,

like Jones, had been sentenced before the statute was enacted. Dorsey v. United States, 567 U.S.

260, 264 (2012); United States v. Blewett, 746 F.3d 647, 651 (6th Cir. 2013).

       The First Step Act of 2018 (“the 2018 Act”) was signed into law on December 21, 2018.

Pub. L. 115-391 (Dec. 21, 2018). Section 404 of the 2018 Act allows district courts to apply the

FSA retroactively, such that the court “may” impose a reduced sentence as if section 2 of the FSA

had been in effect at the time a “covered offense” was committed. First Step Act § 404(b). The

term “covered offense” refers to “a violation of a Federal criminal statute, the statutory penalties

for which were modified by section 2 or 3 of the [FSA] that was committed before August 3,

2010.” Id. § 404(a). A district court, however, is not “require[d] . . . to reduce any sentence”

pursuant to section 404(b). First Step Act § 404(c); see also id. § 404(b) (instructing that a court

“may . . . impose a reduced sentence” (emphasis added)).

       More specifically, under the version of 21 U.S.C. § 841 in effect at the time Jones was

sentenced, a defendant convicted of a drug offense involving 50 grams or more of crack cocaine

after two or more prior convictions for a serious drug felony was subject to a “mandatory term of

life imprisonment without release.” 21 U.S.C.A. § 841(b)(1)(A) (2002). After the FSA went into

effect, a person convicted of a drug offense involving at least 28 and up to 280 grams of crack

cocaine—after at least one prior conviction for a serious drug felony—is subject to a minimum

sentence of ten years of imprisonment, up to life, and a term of supervised release of at least eight

years in addition to the prison term. 21 U.S.C. § 841(b)(1)(B). Under the 2018 Act, this provision

applies, not only to defendants sentenced on or after August 3, 2010, but retroactively to defendants

sentenced before that date.




   Case 3:02-cr-00110 Document 168 Filed 07/02/20 Page 4 of 7 PageID #: 504
                                                                                                   5


III.     APPLICATION OF § 404 IN THIS CASE

         The sole question presented by the defendant’s motion is whether the defendant is eligible

for a reduction in his term of supervised release under the 2018 Act. The government argues that

the 2018 Act does not authorize a reduction of the term of supervised release. Neither party

presents any argument regarding whether, if indeed the defendant is eligible, the factors relevant

to such a consideration warrant the imposition of a reduced sentence in this case.

         The government’s position is premised upon the language of 18 U.S.C. § 3582(c)(1)(B),

which provides that a district court “may not modify a term of imprisonment once it has been

imposed” except under very limited circumstances, including, as relevant here, “to the extent

otherwise expressly permitted by statute.” See also United States v. Razz, 387 F. Supp. 3d 1397,

1405 (S.D. Fla. 2019) (presuming that a motion for a reduction in sentence is governed by 18

U.S.C. § 3582(c)(1)(B) and holding that § 3582(c)(1)(B), on its face, authorizes a court to “modify

an imposed term of imprisonment” but does not authorize the reduction of a term of supervised

release (citing cases predating the First Step Act)).

         This court is not persuaded by Razz. While § 3582(c) pertains only to “an imposed term of

imprisonment,” the 2018 Act is not limited by § 3582(c). It refers more broadly to “a sentence

[imposed] for a covered offense” and authorizes the imposition of a “reduced sentence” if its terms

apply. As the Supreme Court and Sixth Circuit have recognized, a period of supervised release is

part of a defendant’s “sentence.” See, e.g., Mont v. United States, 139 S. Ct. 1826, 1833 (2019)

(“Supervised release . . . permits a defendant a kind of conditional liberty by allowing him to serve

part of his sentence outside of prison.” (quoting Johnson v. United States, 529 U.S. 694, 697

(2000)); United States v. Deen, 706 F.3d 760, 764 (6th Cir. 2013) (recognizing that supervised is

“part of a defendant’s sentence”). And, in the context of a § 404 motion, the Sixth Circuit has

recognized that, while the language of 18 U.S.C. § 3582(c)(1)(B) informs the court’s interpretation



       Case 3:02-cr-00110 Document 168 Filed 07/02/20 Page 5 of 7 PageID #: 505
                                                                                                      6


of the First Step Act and, specifically, its conclusion that the First Step Act does not require plenary

resentencing, the provisions of § 3582 do not govern resolution of a motion under the 2018 Act.

See United States v. Foreman, 958 F.3d 506, 511–12 (6th Cir. 2020) (noting that the conclusion

that the First Step Act does not require plenary resentencing was “bolstered by the presumption of

sentencing finality codified in 18 U.S.C. § 3582(c)” but that the provisions of the latter statute

were “not at issue in [that] case and impose additional restrictions not found in the First Step Act”).

Thus, the court rejects the government’s argument that the First Step Act must be construed

narrowly as authorizing only the reduction of a prison term. Accord United States v. Edwards, No.

8:96-CR-332-T-27MAP, 2019 WL 3858171, at *2 n.4 (M.D. Fla. Aug. 16, 2019) (distinguishing

Razz and holding that the “retroactive application of the reduced penalties under the Fair

Sentencing Act require imposition of a term of supervised release”).

        The government also argues that President Obama’s commutation of Jones’s sentence

“appropriately addressed the objectives of the First Step Act,” as a result of which the court should

“exercise its discretion not to reduce the sentence further.” (Doc. No. 165, at 3.) However, the

president’s clemency order did not constitute an individualized assessment of all the relevant

factors and, arguably at least, did not reduce the sentence to the full extent to which the defendant

might have been entitled if the 2018 Act had been enacted sooner.

        Consequently, the court finds that the defendant is eligible under the 2018 Act for a

reduction in his term of supervised release. As indicated above, however, regarding whether such

a reduction is appropriate in his particular case, neither party has discussed the factors relevant to

that determination. The Sixth Circuit has recently held that a court addressing a Section 404 motion

for sentence reduction should perform an “accurate calculation of the amended guidelines range

at the time of resentencing and [a] thorough renewed consideration of the § 3553(a) factors.”




    Case 3:02-cr-00110 Document 168 Filed 07/02/20 Page 6 of 7 PageID #: 506
                                                                                                        7


United States v. Boulding, 960 F.3d 774, 784 (6th Cir. 2020). The court is unable to perform such

an analysis in this case, because neither party has presented any information relevant to that

assessment. The court declines to conduct this analysis sua sponte and will instead deny the motion

as insufficiently supported.

IV.     CONCLUSION AND ORDER

        Insofar as the defendant’s motion seeks a reduction of his custodial term of imprisonment,

the motion is DENIED AS MOOT.

        Insofar as the defendant seeks a reduction in the term of supervised release, from ten years

to eight years, the motion is DENIED. Although the defendant would be eligible under the First

Step Act for such a reduction, he has failed to satisfy the court that a reduction is appropriate under

the particularized facts of his case. This denial, however, is without prejudice to the defendant’s

ability to move for a reduction of his term of supervised release under 18 U.S.C. § 3583(e)(1). See

United States v. Johnson, 529 U.S. 53, 60 (2000) (“[T]he court may terminate an individual’s

supervised release obligations “at any time after the expiration of one year . . . if it is satisfied that

such action is warranted by the conduct of the defendant released and the interest of justice.”).

        It is so ORDERED.


                                                ____________________________________
                                                ALETA A. TRAUGER
                                                United States District Judge




      Case 3:02-cr-00110 Document 168 Filed 07/02/20 Page 7 of 7 PageID #: 507
